Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 

Applicant's amendments and accompanying remarks filed on January 12, 2021 have been entered and considered. Claims 1 – 19 are pending in this application. Claims 8 – 19 have been withdrawn from further consideration subject to restriction requirement. After careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Noda in view of Wu as detailed in Office action dated October 27, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over NODA IPPEI JP 61075879 A (Noda) in view of Suzuki et al. US 2015/0299461 A1 (Suzuki) and further in view of Daga et al. US 2015/0099845 A1 (Daga).  

Considering claims 1 and 3 - 7, Noda teaches an aqueous dispersion  [examples 4-5, Table 1, 90 parts of water *3] comprising: a plurality of particles each particle comprising a polycarbonate component [examples 4-5, Table 1, bisphenol type polycarbonate-epoxy, A-4 and A-5], and a surfactant component [Table 1, examples 4-5, *5 or *6, non-ionic surfactants see translation page 5 lines 1-5 page 5]. 
Noda appears to be silent regarding the use of particles of polycarbonate component included in the Markush group of claim 1, wherein individual particles have a monomodal size distribution  D90 or D98 in a range of 300 nm to 4,000 nm; and to the use of a plasticizer. However, Suzuki teaches aromatic polycarbonate resin composition is obtained by removing a solvent from a resin solution that is obtained by dissolving an aromatic polycarbonate resin-A that has a viscosity-average molecular weight of 3,000-25,000 and an aromatic polycarbonate resin-B that has a viscosity-average molecular 90 or D98. Furthermore, Suzuki teaches at [0004] that said aromatic polycarbonate composition provide excellent flame retardant properties. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to select Suzuki’s aromatic polycarbonate composition as the polycarbonate component in Noda’s sizing dispersion when it is desired to provide the sizing dispersion with flame retardant properties. 
Moreover, the combination Noda in view of Suzuki does not recognize the use of plasticizer in the aqueous dispersion. However, Daga teaches the use of resorcinol tetraphenyl diphosphate (RDP) as efficient plasticizer in thermoplastic compositions comprising at least one polycarbonate component [Abstract and 0205]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to select Daga’s RDP as the plasticizer in Noda - Suzuki’s dispersion [Suzuki at 0071] when it is desired to reduce the rigidity of the polymer composition. 
As to claim 5, which requires that the plasticizer component is resorcinol diphenyl phosphate, the examiner submits that both components (the tetraphenyl and the diphenyl) are taught to be plasticizers. In fact, Daga uses RDP (resorcinol diphenyl phosphate) as an abbreviation for the resorcinol tetraphenyl phosphate. 

Considering claims 2, although Noda teaches at [Page 5, 30 – 32] that the coating dispersion comprises 50 % or more of the polycarbonate component; it does not specifically recognize the % amounts for the plasticizer or the surfactant. However, it would have been obvious to one having ordinary skill in the art to optimize these parameters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the present invention, one would have been motivated by the desire to lower the MFFT and flexibility of the film. 

Response to Arguments

Applicant's amendments and accompanying remarks filed on January 12, 2021 have been entered and considered. After careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Noda in view of Wu as detailed in Office action dated October 27, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on January 12, 2021 have been fully considered but they are moot in view of the new grounds of rejection presented above. 

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786